Citation Nr: 0843334	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  99-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for bilateral hip 
disability, including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran served on active duty from January 1969 to 
December 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in pertinent part, increased the 
disability  evaluation for service-connected low back strain 
with degenerative joint disease from 10 percent disabling to 
20 percent disabling, effective October 10, 1997.  This 
rating decision also denied the veteran's claim of 
entitlement to service connection for bilateral hip 
disability, as secondary to the veteran's service-connected 
low back disability.

In a June 2007 rating decision, the RO increased the 
veteran's disability evaluation for his low back strain with 
degenerative joint disease to 40 percent disabling, also 
effective October 10, 1997.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (even if a rating is increased during the pendency 
of an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

This case was previously before the Board in September 2001, 
December 2003, and November 2005, wherein the veteran's 
claims were remanded for additional development of the 
record.  The case has been returned to the Board for 
appellate consideration.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back strain with degenerative joint disease has been 
manifested by complaints of pain with limitation of motion, 
with no demonstration by competent clinical evidence of 
neurological impairment.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's bilateral hip disability is causally 
or etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for low back strain with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Codes 8520, 8620 (2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (as in effect from September 26, 
2003).

2.  A bilateral hip disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated 
November 2001 and January 2004 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating and his claim 
for service connection.  These letters also informed him of 
his and VA's respective duties for obtaining evidence.

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims adjudicated on the merits herein, and no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).  .  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that 


worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code and other applicable information for the 
veteran's increased rating claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a 
veterans' service organization in this case.  Further, the 
statement of the case (SOC) in August 1998, and the multiple 
supplemental SOCs, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes for rating the relevant disability, 
and included a description of the rating formula for all 
possible schedular ratings under the diagnostic codes.  The 
appellant was, thus, informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the current evaluation assigned 
by the RO.  Also, the claimant demonstrated that there was 
actual knowledge of what was needed to establish his claim 
for an increased rating in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of an initial, appropriate VCAA notice.  
However, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's hearing before a Decision Review Officer (DRO) 
of the RO.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in October 1997.  As 
such, the rating period for consideration on appeal is from 
October 1996.  38 C.F.R. § 3.400 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

As previously indicated, in this case, the increased rating 
claim was received in October 1997.  As such, the rating 
period for consideration on appeal is from October 1996.  38 
C.F.R. § 3.400 (2008).  The schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  

The first amendment to the rating criteria for spinal 
disabilities affected Diagnostic Code 5293 and went into 
effect on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will now analyze the 
veteran's claim with respect to the pertinent laws for all of 
the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  Diagnostic Code 5292, concerning 
limitation of lumbar spine motion, does not afford a rating 
in excess of 40 percent.  As such, that Code section cannot 
serve as a basis for an increased rating here.  Similarly, 
Diagnostic Code 5295, pertaining to lumbosacral strain, 
provides a maximum benefit of 40 percent.  Thus, an increased 
rating is also not possible under that Code section.  

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as the complete immobility of a 
joint in a fixed position).  The evidence establishes that 
the veteran has been diagnosed with a low back strain and 
degenerative joint disease.  However, the veteran retains 
range of motion beyond that comparable to ankylosis, even 
with consideration of any additional functional loss due to 
pain, (as discussed in detail below), and there is no 
evidence that he has a fixed deformity of the lumbar spine.  
As such, the competent clinical evidence of record is against 
an evaluation in excess of 40 percent under Diagnostic Code 
5289.

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the veteran has no demonstrable deformity of a vertebral body 
and the veteran had normal postural alignment. 

The only remaining relevant Diagnostic Code is 5293, 
pertaining to intervertebral disc syndrome.  Under that Code 
section, as effective prior to September 23, 2002, a 60 
percent rating is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
The evidence fails to indicate an absent ankle jerk, or 
persistent neurological findings indicative of sciatic 
neuropathy, prior to September 23, 2002.  Private medical 
records from M. A. S., D.C. dated in 1996 show that the 
veteran had tenderness to palpation and spasm of the 
paralumbar muscles, but no neurological findings were 
otherwise noted.  Dr. S also did not note any neurological 
findings in his July 1998 and January 1999 letters.  
Likewise, VA medical records during this time period show 
complaints of pain and some limitation of motion, but without 
radiculopathy.  At his November 1997 VA examination, deep 
tendon reflexes were normal and there was no evidence of 
neuropathy.  Similarly, at his April 2002 VA examination, the 
veteran had normal station and gait.  There was tenderness 
over the lumbar spine and paraspinous muscles, without spasm.  
Range of motion was to 85 degrees flexion and 10 degrees 
extension, with 25 degrees rotation.  As such, the Board 
finds that such diagnosis does not establish that the 
disability picture as a whole more nearly approximates the 
criteria for a 60 percent rating.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 through September 25, 2003, Diagnostic 
Code 5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back strain with 
degenerative joint disease.  As noted above, one relevant 
Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  

Under Diagnostic Code 5292, where the evidence reveals severe 
limitation of lumbar motion, a maximum 40 percent rating is 
warranted.  There has been no demonstration of functional 
impairment comparable to ankylosis of the lumbar spine.  
Regarding range of lumbar motion, such findings are 
unavailable in the veteran's VA and private medical records 
for the pertinent time period, but, as previously indicated, 
the April 2002 VA examination report states that the veteran 
had 85 degrees flexion and 10 degrees extension, with 25 
degrees rotation.  

The range of motion findings detailed above signify severe 
disability.  However, in evaluating the degree of disability 
under Diagnostic Code 5292 or 5289, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  While the Board acknowledges that the veteran 
had pain upon range of motion testing, there was no objective 
evidence of tenderness to palpation, incoordination, 
weakness, or fatigability at his April 2002 VA examination.  
As such, the veteran's current 40 percent disability 
evaluation under Diagnostic Code 5292 contemplates the 
veteran's overall disability picture, even considering 
DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent evaluation under 
Diagnostic Code 5292.  Moreover, no alternate Diagnostic Code 
section affords a rating in excess of that amount based on 
limitation of motion.  Indeed, as the medical evidence does 
not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286, and 5289 are 
not for application.  Moreover, Diagnostic Code 5295, for 
lumbosacral strain, does not provide a rating in excess of 40 
percent.  As noted above, under Diagnostic Code 5285, no 
demonstrable deformity of a vertebral body has been 
demonstrated.  Hence, the orthopedic manifestations of the 
disability at issue warrant a 40 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back strain with degenerative joint disease.  
In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back strain with degenerative joint disease.  
Nevertheless, there has been no demonstration of neurologic 
manifestations related to the lower extremities.  The 
February 2004 VA examiner found that the veteran had 
subjective complaints of numbness, tingling, and 
paresthesias, but Goldthwaite's test and straight leg raising 
were negative.  Similarly, sensation, knee reflexes, and 
strength were normal, although there was decreased ankle jerk 
on the left.  Thus, the veteran is not entitled to a separate 
10 percent rating under Diagnostic Codes 8520, 8521, 8524, 
8525 or 8526 for neurologic manifestations of the disability 
at issue.  

In sum, the Board has considered the low back strain with 
degenerative joint disease, as instructed by the revised 
version of Diagnostic Code 5293, in effect through September 
25, 2003.  As discussed above, there is no basis for a 
disability evaluation in excess of 40 percent, nor is there a 
basis for a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
for vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  The 
competent clinical evidence of record dated from September 
26, 2003, including reports of VA examinations dated in 
February 2004, December 2005, and January 2006, is against an 
evaluation in excess of 40 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome.  Indeed, while the Board acknowledges that the 
veteran reported, on VA examination in January 2006, 
experiencing chronic back pain with repetitive use and 
weather changes, and that he has been unable to work for the 
previous 6 months, there is no objective evidence of any bed 
rest prescribed by a physician.  Likewise, even if the 
veteran had incapacitating episodes, there has not been 
demonstration of a total duration of at least 6 weeks.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the veteran to qualify for a 
50 percent evaluation under the General Rating Formula for 
Disabilities of the Spine based on limitation of motion.  
Moreover, while VA examination reports dated in April 2004, 
December 2005, and January 2006 indicate decreased range of 
motion and problems with prolonged sitting or standing, the 
veteran's disability picture is not found to be more 
comparable to ankylosis based on additional functional 
limitation of motion due to factors such as pain and 
weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
September 26, 2003.  The law most favorable to the veteran is 
for application when there has been a change in the law 
during the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the veteran's VA treatment records do 
not indicate whether he had any limitation of motion, the 
veteran's April 2004, December 2005, and January 2006 
examination reports state that the veteran had no worse than 
60 degrees of forward flexion and 25 degrees extension.  
There was no finding of favorable or unfavorable ankylosis of 
the entire thoracolumbar spine, and the Board does not find 
that this contemplates severe limitation of motion of the 
lumbar spine.  Even with consideration of pain, it is not 
equivalent to ankylosis, as in effect prior to September 26, 
2003.  

The Board also acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no objective evidence of incoordination, weakness, or 
fatigability.  Likewise, at the December 2005 VA examination, 
his range of motion was unchanged on range of motion testing, 
and the veteran's deep tendon reflexes were intact and 
symmetrical, with full motor strength and sensation.

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a higher evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected low back strain with degenerative joint 
disease, for the period from September 26, 2003.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective medical evidence of record for the 
relevant time period which demonstrates that the veteran 
experiences any neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that the 
veteran's neurologic evaluations are repeatedly negative, 
despite subjective complaints of numbness and parasthesias, 
and do not allow for a finding of neurologic manifestations 
of the veteran's low back strain with degenerative joint 
disease.  Thus, he is not entitled to a separate, compensable 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hip 
disability, including as secondary to service-connected low 
back strain with degenerative joint disease, so this claim 
must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for his hips during his 
military service.  Moreover, the veteran's November 1972 
separation examination report was normal, with a normal 
clinical evaluation of the extremities and musculoskeletal 
system (aside from his already service-connected low back 
disability).  The Board also notes that it appears that the 
veteran did not make any related complaints at this 
examination.  This is probatively significant and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
prior to his separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
right or left hip complaints until 1994.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
regard, there is no competent clinical evidence that relates 
his bilateral hip disability to his military service.

Furthermore, there is no competent clinical evidence that 
relates his bilateral hip disability to any service-connected 
disability, including his service-connected low back strain 
with degenerative joint disease.  The Board acknowledges that 
M. A. S., D.C. noted in January 1999 that the veteran had an 
abnormal gait, which combined with his degenerative 
osteoarthritis to create a biomechanical imbalance in the 
veteran's hips.  However, there is no indication that Dr. S 
reviewed the veteran's medical history as contained in the 
veteran's claims file.   See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
Thus, the probative value of Dr. S's opinion is diminished.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

In contrast, the April 2002, February 2004, and January 2006 
VA examination reports concluded that the veteran's bilateral 
arthritis of the hips is not related to his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   Here, the 
Board affords greater weight to the opinion contained in the 
April 2002, February 2004, and January 2006 VA examination 
reports.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  These VA examination reports reflect 
that the VA examiners reviewed the veteran's entire claims 
folder and the veteran's reported history prior to finding 
that it was unlikely that the veteran's current bilateral hip 
disability was related to his service-connected back 
disability.  In short, the VA examiners' opinions have 
significant probative weight since their opinions were based 
on a review of the complete record, and the VA examiners not 
only considered the veteran's assertions and medical history, 
but also undertook a comprehensive clinical examination of 
him.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  

Therefore, the only evidence portending that the veteran's 
bilateral hip disability is in any way related to his service 
in the military, or his service-connected low back strain 
with degenerative joint disease, comes from him personally.  
As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for low back strain with degenerative joint disease is 
denied.  

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected low 
back disability, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


